*706CONCURRING OPINION.
LAMM, J.
The close question in the case is that discussed in the second paragraph relating to the right to pay a commission to expert brokers in touch with barreled up-money seeking investment. As to the legality of the bonds decided by the first paragraph we all agree. There are other questions discussed in the second paragraph relating to other incidental outlays on which there is no divergence of opinion, but the shoe pinches, as said, on the right to pay a broker’s commission to aid in procuring a par buyer.
It was argued that the right to pay such commission was necessarily implied in any bond issue for city, state, school, road, drainage or any other purpose for which an issue of bonds is provided by statutes or charters, unless the payment of such commission is directly forbidden by law. That is, that the officers, agents or municipalities selling such bonds had the implied power to pay such commission in every case of a bond issue where the power is not expressly-denied. That is a dangerous doctrine I do not subscribe to, and the opinion of my brother does not adopt that view of it. It may be some of the cases and authorities cited, in a broad way, sustain that contention, or head that way, but our brother’s opinion stands on all of the facts of this particular case. The salient fact is a crying emergency in this State demanding a strong and quick remedy. All of the acts in pari materia show that such emergency must be read into the legislative purpose and breathes there in every line. The records of this State are menaced by destruction from fire unless safely housed in suitable vaults. To that controlling emergency may be added other subsidiary facts and indications in aid of the opinion got at by analysis of the terms of the statutes, as shown by the opinion.
*707It was argued that we should hold a specific proposed contract with a named brokerage firm at a named figure would be legal. But the opinion does not hold that the board is authorized to make any specific contract with any specific broker at any named price. It holds, as I read it, that the board has authority to make some reasonable contract with some suitable brokers to assist in the sale of the bonds, if such assistance is necessary and only then. The Board of Fund Commissioners is rightly left to judge of that necessity as their informed judgments acting under the solemn sanction of their several official oaths may direct. They must assume and carry the responsibility for the proper exercise of the discretion we find is lodged in them.
It was argued that, if we sustained the right of this board to pay a commission, hereafter no public bonds of any sort would be sold in this State without paying a commission, and scandals would arise over unnecessary losses suffered by the people. But the opinion opens no door for such mischief to enter and vex the people, for its language must be read with the peculiar existing facts creating a present emergency whereby a. remedy became necessary. I think the power to pay a commission springs only from an emergency creating such necessity and that such necessity is within the intendment of the statutes.
It was further argued that if we sustained the power of this board to pay a commission, then the board would at once proceed to do so on the theory that the facts exist at this immediate time requiring the board to pay such commission. In other words the board, armed with or incited by our opinion, would cease all efforts on its own part to make a sale and would at once contract to pay for the aid of brokers holding an “open sesame” to hoarded money. That it would make no further effort by personal interviews or advertisements or individual efforts in the east or *708elsewhere where bond investments are sought and interest runs low.
But that is an argument to be addressed to the board, and the matter rests with their judgment and their conscience. It may safely rest there. The opinion does not tell them to stop all effort to sell the bonds without paying a commission, and the honorable officers charged with the duty of selling these bonds doubtless will exhaust every sensible or available means of avoiding the payment of a commission. The presumption is they will do their duty, and pay none except as a last resort when they are at the end of their row.
For these reasons and those stated by my brother, I concur.
Graves, Ferriss, Woodson and Kennish, JJ., concur in this concurrence.